Citation Nr: 1804315	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Morton's neuroma of the left foot.

2.  Entitlement to a compensable disability rating for scar, Morton's neuroma of the left foot.

3.  Entitlement to an effective date earlier than February 5, 2010, for the grant of service connection for scar, Morton's neuroma of the left foot.

4.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) (previously evaluated as other specified trauma and stressor-related disorder and depressive disorder with previous PTSD features), rated 50 percent disabling prior to January 19, 2016, and 70 percent disabling thereafter.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to October 19, 2016.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1976, and from December 1979 to November 1982.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2010 rating decision, the RO denied entitlement to an increased rating for Morton's neuroma of the left foot.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012; the transcript is of record.

In a January 2012 rating decision, the RO denied entitlement to peripheral neuropathy, bilateral lower extremities.  A notice of disagreement was filed in August 2012.  In the September 2016 Introduction, the Board noted that a January 2015 statement of the case (SOC) was issued to the Veteran and he did not file a substantive appeal.  Upon additional review, the Board acknowledges that a statement of the case was issued in June 2014 and, thereafter, the Veteran filed a substantive appeal in July 2014.  Thus, the Board has jurisdiction of this issue.  

In a June 2014 rating decision, the RO denied entitlement to a TDIU.

The Morton's neuroma and TDIU issues were remanded by the Board in September 2016.  

In an August 2016 rating decision, the RO denied entitlement to an increased rating for PTSD.  A notice of disagreement was filed in September 2016.  In a July 2017 rating decision, a 70 percent rating was assigned, effective January 19, 2016.  AB.  A statement of the case was issued in July 2017 and a substantive appeal was received in August 2017.  

In a September 2017 rating decision, a TDIU was established, effective October 19, 2016; thus, the period from February 5, 2010 to October 18, 2016 the issue remains in appellate status.  Service connection for scar, status post Morton's neuroma surgery, left foot, was established and a noncompensable rating was assigned, effective February 5, 2010.  A notice of disagreement was filed in July 2014 with regard to the rating and effective date assigned.  A statement of the case was issued in May 2015 and a substantive appeal was received in May 2015.  

The issues of entitlement to increased ratings for Morton's neuroma, scar, and PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The relevant evidence of record is at least in equipoise as to whether the Veteran's current peripheral neuropathy, bilateral lower extremities, is due to or aggravated by his alcohol abuse resulting from his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has claimed entitlement to service connection for peripheral neuropathy of the lower extremities as due to his service-connected lumbar spine disability.  While a medical examiner has not attributed his neuropathy to his lumbar spine disability, the medical evidence establishes that his neuropathy is due to alcohol abuse, which is in turn attributed to his service-connected PTSD.  Service connection is in effect for PTSD, rated 50 percent from April 11, 2011 to October 18, 2016, and 70 percent from October 19, 2016.

The Board notes that alcohol dependence or disabilities caused by alcohol use are generally not disabilities for which service connection is available.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a Veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  In Allen, the Court interpreted 38 U.S.C. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id. at 1376.  In conjunction with 38 U.S.C. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that a primary abuse disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id. 

The Allen Court further held that § 1110 does, however, allow for substance abuse disability under one circumstance--when the disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id., at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78. 

In other words, the Allen Court found that the language of § 1110 reflects a Congressional intent that the cause of the alcohol-related disability determine whether the alcohol-related disability may be compensated under the statute, and that there are two mutually exclusive categories of causation:  either the substance-related disability is due to voluntary abuse of a substance and therefore noncompensable or it is due to a service-connected condition in which case the abuse is involuntary and the disability is compensable.  Id. at 1376-77.

VA treatment records and VA examination reports reflect that the Veteran consistently drinks.

An April 2011 VA treatment record reflects major depressive disorder, recurrent, and alcohol abuse.  05/09/2011 Medical Treatment Record-Government Facility at 20.  A May 2011 VA treatment record reflects a diagnosis of major depression recurrent, anxiety not otherwise specified with alcohol dependent in remission.  Id. at 1.  

An October 2011 VA examination report reflects a diagnosis of idiopathic polyneuropathy of the bilateral lower extremities with a history of alcohol abuse.  The examiner stated that the cause of the painful neuropathy is unknown but toxic-metabolic factors such as alcohol likely play at least some role.

A June 2014 VA examination report reflects the examiner's notation that the Veteran receives mental health treatment for MDD, recurrent; PTSD; and, substance abuse disorder.  

A November 2016 VA examiner found that the Veteran's peripheral sensory neuropathy was consistent with the Veteran's history of ethanol abuse and the ramifications secondary to that.  11/08/2016 C&P Exam.  

An October 2017 statement from H.S., M.D., reflects that medical literature shows that peripheral neuropathy in alcoholics is usually attributed to a lack of aneurin.  The present study confirms the primary etiological role of aneurin deficiency in peripheral neuropathy of the alcoholic.  Circulating B-complex vitamins were measured in alcoholic patients with and without peripheral neuropathy and results compares with values obtained in healthy control subjects.  Eighty-six percent of alcoholics with peripheral neuropathy had a significant decrease in circulating aneurin.  

The Veteran has asserted that he has used alcohol and drugs to cope with his PTSD symptoms, and such alcohol use has resulted in peripheral neuropathy affecting the lower extremities.  The Board finds that the elements of establishing service connection for peripheral neuropathy on a secondary basis, per Allen, have been established.  



ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

The Veteran's attorney has indicated that the Veteran was awarded benefits from the Social Security Administration (SSA), effective February 16, 2011.  Such records must be associated with the virtual folder.  

There are VA outpatient treatment records on file for the periods from October 1, 2010 to December 24, 2015; May 8, 2015 to August 9, 2016; from July 28, 2017 to October 16, 2017; and, records dated July 3, 2003, July 9, 2010, and April 21-22, 2015.  10/20/2017, 08/15/2016, 05/07/2015, 01/09/2015 Legacy Content Manager Documents (LCMD).  Outstanding records should be obtained for the period from March 31, 2009 to September 30, 2010, and August 10, 2016 to July 27, 2017; and, associate updated treatment records for the period from October 17, 2017.  

In light of the grant of service connection for peripheral neuropathy, of the bilateral lower extremities, the issue of entitlement to a TDIU should be readjudicated pursuant to 4.16(a), (b), and, if necessary, another vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities, to include peripheral neuropathy, on his ability to maintain gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder VA treatment records for the period from March 31, 2009 to September 30, 2010, and August 10, 2016 to July 27, 2017, and, updated treatment records for the period from October 17, 2017.  

2.  Associate with the virtual folder the Veteran's SSA records.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  In light of the grant of service connection for peripheral neuropathy, lower extremities, readjudicate entitlement to a TDIU for the period from February 5, 2010 to October 18, 2016.  If necessary, request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The claims file should be made available to the examiner.  The report should be prepared and associate with the claims file.  

4.  After completion of the above, readjudicate the issues of entitlement to increased ratings for Morton's neuroma, scar, Morton's neuroma of the left foot, and PTSD; entitlement to a TDIU for the period prior to October 19, 2016 in light of the grant of service connection for peripheral neuropathy, lower extremities; and, entitlement to an effective date earlier than February 5, 2010, for the grant of service connection for scar, Morton's neuroma of the left foot.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


